Exhibit 10.4.2

REGIONAL MANAGEMENT CORP.

2011 STOCK INCENTIVE PLAN

STOCK AWARD AGREEMENT

THIS OTHER STOCK-BASED AWARD AGREEMENT FOR SHARES, or STOCK AWARD AGREEMENT (the
“Agreement”), is made effective as of the date set forth on the signature page
hereto (hereinafter called the “Date of Grant”), between Regional Management
Corp., a Delaware corporation (hereinafter called the “Company”), and the
individual set forth on the signature page hereto (hereinafter called the
“Participant”), pursuant to the Regional Management Corp. 2011 Stock Incentive
Plan, as it may be amended and/or restated (the “Plan”), which Plan is
incorporated herein by reference and made a part of this Agreement.

 

1. Grant of Award.

The Company hereby grants to the Participant an Other Stock-Based Award in the
form of an Award of Shares (the “Award”), subject to the terms and conditions of
the Plan and this Agreement, for the number of Shares (the “Shares”) set forth
on the signature page hereto, subject to adjustment as set forth in the Plan.

 

2. Vesting.

The Shares subject to the Award shall be vested immediately as of the Date of
Grant; provided, however, that notwithstanding the foregoing, the Award and the
Shares shall be subject to such limitations and restrictions as may be provided
under the terms of the Plan or this Agreement.

 

3. Rights as a Stockholder; Settlement of Award.

(a) The Participant shall not have any rights to dividends, voting rights or
other rights of a stockholder with respect to Shares subject to an Award unless
and until certificates for such Shares have been issued to him (or other written
evidence of ownership in accordance with applicable laws, rules and regulations
has been provided). A certificate or certificates for Shares subject to the
Award (or other written evidence of ownership) shall be issued in the name of
the Participant as soon as practicable after the Award has been granted. Except
as otherwise provided in the Plan or this Agreement, the Participant shall have
all voting, dividend and other rights of a stockholder with respect to the
Shares following issuance of the certificate or certificates (or other written
evidence of ownership) for the Shares.

(b) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, no Shares shall be distributable pursuant to the Award prior to the
completion of any registration or qualification of the Award or the Shares under
applicable federal, state or foreign securities or other laws, or under any
ruling or regulation of any governmental body or national securities exchange
that the Committee shall in its sole discretion determine to be necessary or
advisable.

(c) The Company shall not be liable to the Participant for damages relating to
any delays in issuing the certificates to him (subject to any Code Section 409A
requirements), any loss of the certificates, or any mistakes or errors in the
issuance of the certificates or in the certificates themselves. The Company may
elect to recognize the Participant’s ownership through uncertificated book
entry.

(d) The Award shall be payable in whole Shares. The total number of Shares that
may be acquired pursuant to the Award (or portion thereof) shall be rounded down
to the nearest whole share.



--------------------------------------------------------------------------------

4. No Right to Continued Employment; No Right to Further Awards.

The granting of the Award evidenced hereby and this Agreement shall impose no
obligation on the Company or any Affiliate to continue the Employment of the
Participant and shall not lessen or affect the Company’s or its Affiliates’
right to terminate the Employment of such Participant. The grant of the Award
does not create any obligation to grant further awards.

 

5. Legend on Certificates.

Unless the Company issues the Shares in uncertificated form, the certificates
representing the Shares pursuant to the Award shall be subject to the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed, and any applicable
federal, state or foreign laws, and the Committee may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions.

 

6. Transferability.

The Award may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Award to heirs or legatees of the Participant shall be effective to bind the
Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof.

 

7. Withholding; Tax Consequences.

(a) The Participant may be required to pay to the Company or any Affiliate, and
the Company shall have the right and is hereby authorized to withhold (including
from payroll or any other amounts payable to the Participant), any applicable
withholding taxes in respect of the Award or any payment or transfer under or
with respect to the Award and to take such other action as may be necessary in
the opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes; provided, however, that no amounts shall be withheld in
excess of the Company’s statutory minimum withholding liability. Without
limiting the generality of the foregoing, to the extent permitted by the
Committee, the Participant may satisfy, in whole or in part, the foregoing
withholding liability by delivery of Shares held by the Participant (which are
fully vested and not subject to any pledge or other security interest) or by
having the Company withhold from the number of Shares otherwise deliverable to
the Participant hereunder Shares with a Fair Market Value not in excess of the
statutory minimum withholding liability. The Participant further agrees to make
adequate provision for any sums required to satisfy all applicable federal,
state, local and foreign tax withholding obligations of the Company which may
arise in connection with the Award.

(b) The Participant acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant of the Award and/or the acquisition or disposition
of the Shares subject to the Award and that he or she has been advised that he
or she should consult with his or her own attorney, accountant and/or tax
advisor

 

2



--------------------------------------------------------------------------------

regarding the decision to enter into this Agreement and the consequences
thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.

 

8. Compliance with Applicable Laws.

Upon the acquisition of any Shares pursuant to the Award, the Participant will
make or enter into such written representations, warranties and agreements as
the Committee may reasonably request in order to comply with applicable
securities or other laws or with the Plan or this Agreement. Notwithstanding any
other provision in the Plan or this Agreement to the contrary, the Company shall
not be obligated to issue, deliver or transfer Shares, to make any other
distribution of benefits, or to take any other action, unless such delivery,
distribution or action is in compliance with all applicable laws, rules and
regulations (including but not limited to the requirements of the Securities Act
of 1933, as amended).

 

9. Notices.

Any notice necessary under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive office of the Company and to
the Participant at the address appearing in the personnel records of the Company
for the Participant or to either party at such other address as either party
hereto may hereafter designate in writing to the other. Any such notice shall be
deemed effective upon receipt thereof by the addressee.

 

10. Choice of Law.

This Agreement shall be governed by and construed in accordance with the laws of
the state of Delaware without regard to conflicts of laws, and in accordance
with applicable federal laws of the United States.

 

11. Award Subject to Plan.

By entering into this Agreement, the Participant agrees and acknowledges that
the Participant has received and read a copy of the Plan and Plan prospectus.
The Participant acknowledges and agrees that the Award is subject to the Plan.
The terms and provisions of the Plan, as they may be amended from time to time,
are hereby incorporated herein by reference. In the event of a conflict between
any express term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Agreement will govern and
prevail, unless the Committee determines otherwise. Unless otherwise defined
herein, capitalized terms in this Agreement shall have the same definitions as
set forth in the Plan.

 

12. Signature in Counterparts.

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

13. Amendment; Waiver; Superseding Effect.

This Agreement may be modified or amended as provided in the Plan. The waiver by
the Company of a breach of any provision of this Agreement by the Participant
shall not operate or be construed as a waiver of any subsequent breach by the
Participant. The Agreement supersedes any statements, representations or
agreements of the Company with respect to the grant of the Award or any related
rights, and the Participant hereby waives any rights or claims related to any
such statements, representations or agreements.

 

3



--------------------------------------------------------------------------------

14. Recoupment and Forfeiture.

As a condition to receiving this Award, the Participant agrees that he shall
abide by all provisions of any equity retention policy, compensation recovery
policy, stock ownership guidelines and/or other similar policies maintained by
the Company, each as in effect from time to time and to the extent applicable to
Participant from time to time. In addition, the Participant shall be subject to
such compensation recovery, recoupment, forfeiture or other similar provisions
as may apply at any time to the Participant under applicable laws, rules or
regulations.

[Signature Page to Follow]

 

4



--------------------------------------------------------------------------------

SIGNATURE PAGE TO STOCK AWARD AGREEMENT

IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the Date of Grant specified below.

 

Date of Grant:    Shares Subject to Award:    Vesting Schedule:    100% Vested
as of Date of Grant

 

Participant:

 

Printed Name:  

 

Regional Management Corp.

 

By:   Its:   Printed Name:  

 

 

5